

115 SRES 420 ATS: Designating March 3, 2018, as “World Wildlife Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 420IN THE SENATE OF THE UNITED STATESMarch 1, 2018Mr. Coons (for himself and Mr. Inhofe) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 3, 2018, as World Wildlife Day.
	
 Whereas wildlife has provided numerous economic, environmental, social, and cultural benefits during the course of human history and wildlife conservation will secure those gifts for future generations;
 Whereas plant and animal species play an important role in the stability of diverse ecosystems around the world and the conservation of that biodiversity is critical to maintain the delicate balance of nature and keep complex ecosystems thriving;
 Whereas observation of wild plants and animals in their natural habitat provides individuals with a more enriching worldview and a greater appreciation of the wonders of the natural environment;
 Whereas tens of millions of individuals in the United States strongly support the conservation of wildlife, both domestically and abroad, and wish to ensure the survival of species in the wild, such as rhinoceroses, tigers, elephants, pangolins, turtles, seahorses, sharks, ginseng, mahogany, and cacti;
 Whereas the trafficking of wildlife, including timber and fish, comprises the fourth largest global illegal trade after narcotics, the counterfeiting of products and currency, and human trafficking and has become a major transnational organized crime with an estimated worth of as much as $19,000,000,000 annually;
 Whereas increased demand in Asia for high-value illegal wildlife products, particularly elephant ivory and rhinoceros horns, has triggered substantial and rapid increases in poaching of those species;
 Whereas the trafficking of wildlife is a primary threat to many wildlife species, including elephants, rhinoceroses, tigers, pangolins, and sharks;
 Whereas many different kinds of criminals, including some terrorist entities and rogue security personnel, often in collusion with corrupt government officials, are involved in wildlife poaching and the movement of ivory and rhinoceros horns across Africa;
 Whereas wildlife poaching presents significant security and stability challenges for military and police forces in African nations that are often threatened by heavily armed poachers and the criminal, extremist allies of those poachers;
 Whereas wildlife poaching negatively impacts local communities that rely on natural resources for economic development, including through tourism;
 Whereas penal and financial deterrents can improve the ability of governments to reduce poaching and trafficking and enhance the capabilities of those governments in managing resources;
 Whereas assisting institutions in developing nations, including by providing material, training, legal, and diplomatic support, can reduce illegal wildlife trade;
 Whereas wildlife provides a multitude of benefits to all nations and wildlife crime has wide-ranging economic, environmental, and social impacts;
 Whereas the African Elephant Status Report 2016 issued by the International Union for Conservation of Nature revealed that the elephant population of Africa has recently seen a dramatic decline, mainly due to poaching during the 10 years preceding the issuance of the report, and the continental population is now thought to be 415,428;
 Whereas the estimated African elephant population decreased by approximately 93,000 between 2006 and 2015, despite the inclusion of approximately 18,000 elephants that were previously uncounted, making the actual decline closer to 111,000;
 Whereas, from 2007 to 2012, the number of elephants killed in Kenya increased by more than 800 percent, from 47 to 387 elephants killed;
 Whereas, between 2002 and 2013, as a result of poaching, about 65 percent of the forest elephant population was killed and that species lost 30 percent of its geographical range;
 Whereas World Wildlife Fund elephant surveys conducted between 2014 and 2016 and covering 6,000,000 hectares confirmed this catastrophic trend, documenting losses of 66 percent of the remaining elephants between 2008 and 2016, placing forest elephants on track for extinction in the next decade;
 Whereas fewer than 50,000 wild Asian elephants remain and poaching of these populations is on the rise, with an average of 1 elephant poached every week in Burma, driven by demand for elephant skin products;
 Whereas the number of rhinoceroses killed by poachers in South Africa— (1)dramatically increased from 13 in 2007 to 1,215 in 2014, an increase of more than 9,000 percent; and
 (2)was 1,028 in 2017; Whereas the 3 species of Asian rhinoceroses also remain under constant threat of poaching, with a greater 1-horned rhinoceros poached in Kaziranga National Park in India as recently as January 2018;
 Whereas pangolins are often referred to as the most trafficked mammal in the world; Whereas all 8 pangolin species spanning Africa and Asia are faced with extinction because pangolin scales are sought after in the practice of traditional Chinese medicine and pangolin meat is considered a delicacy;
 Whereas approximately 100,000,000 sharks are killed annually, often targeted solely for their fins, and unsustainable trade is the primary cause of serious population decline in several shark species, including scalloped hammerhead sharks, great hammerhead sharks, and oceanic whitetip sharks;
 Whereas the vaquita porpoise of Mexico, with fewer than 30 individual porpoises remaining, is being driven to extinction through bycatch in gillnets set for the totoaba fish, the swim bladder of which feeds a lucrative illegal trade through the United States to Asia;
 Whereas tiger populations have plummeted by 95 percent over the last 100 years and African lion populations have declined by 40 percent over the last 20 years;
 Whereas fewer than 4,000 tigers remain in the wild throughout all of Asia; Whereas there are more than 7,000 tigers in farms in China, Laos, Thailand, and Vietnam, which continues to stoke demand for illegal tiger products and contributes to 30 percent of illegal trading with respect to that animal;
 Whereas the United States is developing and implementing measures to address the criminal, financial, security, and environmental aspects of wildlife trafficking;
 Whereas Congress has allocated specific resources to combat wildlife trafficking and address the threats posed by poaching and the illegal wildlife trade;
 Whereas Congress recently passed the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601 et seq.) to strengthen the response of the United States to the global wildlife trafficking crisis;
 Whereas, in December 2013, the United Nations General Assembly proclaimed March 3 as World Wildlife Day to celebrate and raise awareness of the wild fauna and flora around the world;
 Whereas March 3, 2018, represents the fifth annual celebration of World Wildlife Day; Whereas, in 2018, the theme of World Wildlife Day is “Big cats: predators under threat”; and
 Whereas, in 2018, World Wildlife Day commemorations will raise awareness about the plight of big cats and galvanize support for the many global and national actions that are underway to save those iconic species: Now, therefore, be it
	
 That the Senate— (1)designates March 3, 2018, as World Wildlife Day;
 (2)supports raising awareness of the benefits that wildlife provides to people and the threats facing wildlife around the world;
 (3)supports escalating the fight against wildlife crime, including wildlife trafficking; (4)applauds the domestic and international efforts to escalate the fight against wildlife crime;
 (5)commends the efforts of the United States to mobilize the entire Federal Government in a coordinated, efficient, and effective manner for dramatic progress in the fight against wildlife crime; and
 (6)encourages continued cooperation between the United States, international partners, local communities, nonprofit organizations, private industry, and other partner organizations in an effort to conserve and celebrate wildlife, preserving this precious resource for future generations.